                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

KEVIN S. EPPERSON ,

              Plaintiff,

       V.                                   : Civ. No. 18-1618-CFC

SGT. WILFRED BECKLES, et al. ,

              Defendants.

                                      MEMORANDUM

I.     INTRODUCTION

       Plaintiff Kevin S. Epperson ("Plaintiff''), a former inmate at the James T. Vaughn

Correctional Center ("VCC ") in Smyrna, Delaware , now housed at SCI Somerset in

Somerset, Pennsylvania , filed this action pursuant to 42 U.S.C. § 1983. (0 .1. 3)

Plaintiff appears prose and has been granted leave to proceed in forma pauperis. (~ .I.

6) On May 10, 2019 , the Court screened and dismissed the Complaint.          (0 .1. 14; 0 .1.

15) Plaintiff appealed and following dismissal of the appeal filed a motion for relief

pursuant to Fed . R. Civ. P. 60(b)(4) . (0 .1. 24)   He also seeks my recusal.   (0.1. 25)

II.    BACKGROUND

       Plaintiff's Complaint claims regarding false disciplinary charges , wrongful transfer

to a higher security classification , and defamation claim under Delaware law. (D .I. 14;

0 .1. 15) On May 10, 2019 , the Court dismissed this action as frivolous pursuant to 28

U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1) and declined to exercise jurisdiction of the

supplemental state claim.     Upon dismissal Plaintiff appealed.   (0 .1. 18; 0 .1. 20) On

August 15, 2019 , the appeal was dismissed for Plaintiff's failure to pay the required filing


                                               1
fee.    (D.I. 23)   On September 11 , 2019 , Plaintiff filed a motion for pursuant to Fed . R.

Civ. P. 60(b)(4) and a motion for my recusal.       (D .I. 24 ; D.I. 25)

Ill.     RULE 60(b)(4)

         A.     Legal Standards

         Federal Rule of Civil Procedure 60(b)(4) provides relief from judgment if "the

judgment is void ."    Fed. R. Civ. P. 60(b)(4) . A judgment can be void on two grounds:

(1) if the rendering court lacked subject matter jurisdiction; or (2) if it acted in a manner

inconsistent with due process of law. Mauro v. New Jersey Supreme Court, 238 F.

App'x 791 , 793 (3d Cir. 2007) . A Rule 60(b)(4) motion on the grounds that a judgment

is void may be brought at any time . See United States v. One Toshiba Color

Television , 213 F.3d 147, 157 (3d Cir. 2000) (en bane).

         B.     Discussion

         Plaintiff seeks Rule 60(b)(4) relief on the grounds that he raised a guaranteed

due process right and defamation claim based upon harm to his reputation .            (D.I. 24 at

4)     Plaintiff contends that defamation is a due process claim because it deprived him of

a liberty interest in his reputation , and he alleges stigma to his reputation .    (Id.)

Plaintiff argues that amendment was not futile.       (Id. at 7)    Plaintiff goes on to make a

lengthy argument why the complaint should not have been dismissed.              (Id. at 1-24)

He also submits documents relating to his criminal conviction in State Court which have

no bearing on the instant case .

         Relief is not appropriate under Rule 60(b)(4) .     First, this Court had subject

matter jurisdiction pursuant to 28 U.S.C. § 1331 and supplemental jurisd iction over the

state law cla ims pursuant to 28 U.S.C. § 1367. In addition, there were no violations of



                                                2
Plaintiff's right to due process.   "It is well settled that an 'elementary and fundamental

requirement of due process in any proceeding which is to be accorded finality is notice

reasonably calculated , under all the circumstances, to apprise interested parties of the

pendency of the action and afford them an opportunity to present their objections."'

Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306 , 314 (1950); See United

Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 270-71 (2010).

       The court docket indicates that Plaintiff filed his Complaint, and it was screened

by the Court as required by the Prison Litigation Reform Act.      Upon dismissal of the

complaint, Plaintiff was provided with a copy of the memorandum opinion and order as

evidenced of his timely filing of a notice of appeal.   (See D.I. 14; D.I. 15; D.I. 18)

Nothing on the court docket indicates that the notice was defective.       To the contrary,

Plaintiff's notice of appeal is evidence there was proper notice.

       Finally, Plaintiffs position that the alleged defamation is a due process claim that

deprived Plaintiff of a liberty interest in his reputation is seemingly an attempt to conflate

two legal theories - defamation and due process.        Plaintiff's defamation claim arises

solely under state law.   It is well established that neither verbal abuse nor defamation

of a prisoner is not actionable under 42 U.S.C. § 1983. Aleem-Xv. Westcott, 347 F.

App'x 731 (3d Cir. 2009) (citing Patton v. Przybylski, 822 F.2d 697, 700 (7th Cir. 1987)

("defamation is not a deprivation of liberty within the meaning of the due process

clause. ").

        Plaintiff has not demonstrated this Court's judgment is void under Rule 60(b)(4).

Therefore, the motion for Rule 60(b)(4) relief will be denied.    (D .I. 24)




                                              3
IV.    RECUSAL

       Plaintiff moves for my recusal and disqualification pursuant to 28 U.S.C. § 144,

on the grounds that I have "shown an impartiality which might be reasonably

questioned ."   (0 .1. 25)   The motion for recusal also includes relief under Fed. R. Civ.

P. 60(b)(4), discussed above .     (Id. at 11-13)

       Plaintiff submitted a combined motion and affidavit to support his motion for

disqualification under§ 144.      Section 144 provides that "[w]henever a party to any

proceeding in a district court makes and files a timely and sufficient affidavit that the

judge before whom the matter is pending has a personal bias or prejudice either against

him or in favor of any adverse party, such judge shall proceed no further therein."          In

Plaintiff's affidavit he states that I provided him "false misleading information from the

inception through [the] appeal process ."      (0.1. 25 at 4)    He argues that his timely post-

decision motion , attachments, exhibits, and affidavit establish his right to relief. The

combined affidavit and motion rehashes and reargues the order that enjoins Plaintiff

from filing in State Court without first obtaining permission and the memorandum and

order I entered in Civ. No. 18-1271-CFC.

       As a threshold matter, it is the responsibility of the district judge against whom an

affidavit is filed to assess the legal sufficiency of the affidavit.   United States v.

Townsend, 478 F.2d 1072, 1073 (3d Cir. 1973) (stating that the mere filing of an

affidavit "does not automatically disqualify a judge"). The United States Court of

Appeals for the Third Circuit has held that the challenged judge must determine only the

sufficiency of the affidavit, not the truth of the assertions.    Mims   v. Shapp, 541 F.2d

415, 417 (3d Cir. 1976).     An affidavit is legally sufficient if the facts alleged therein :



                                                4
sufficiency of the affidavit, not the truth of the assertions.   Mims v. Shapp, 541 F.2d

415, 417 (3d Cir. 1976).    An affidavit is legally sufficient if the facts alleged therein:

(1) are "material" and "stated with particularity," (2) "would convince a reasonable

person that a bias exists," and (3) evince bias that "is personal , as opposed to judicial ,

in nature."   United States v. Thompson , 483 F.2d 527, 528 (3d Cir. 1973).

       Here, it is evident that Plaintiff's allegations of bias consist of subjective

conclusions and disagreements with this Court's legal rulings in this and other cases

wherein Plaintiff is a party.   See Jones v. Pittsburgh Nat'/ Corp., 899 F.2d 1350, 1356

(3d Cir. 1990) (holding that, to be legally sufficient, an affidavit must contain more than

mere conclusory allegations) .    The Third Circuit has "repeatedly stated that a party's

displeasure with legal rulings does not form an adequate basis for recusal. "

Securacomm Consulting, Inc. v. Securacom, Inc., 224 F.3d 273, 278 (3d Cir. 2000). ,

       Plaintiff has not met the requirements of§ 144 and , therefore, his motion for

recusal under 28 U.S.C. § 144 will be denied .

V.     CONCLUSION

       For the above reasons, the Court will:       (1) deny the motion for relief under Rule

60(b)(4) (D.I. 24) ; and (2) deny the motion for recusal and disqualification (D.I. 25) .

       An appropriate order will be entered .




October 30 , 2019
Wilmington , Delaware




                                                5
